Case 1:17-cv-05507-AKH Document 36-23 Filed 01/18/19 Page 1 of 8




          EXHIBIT 22
    Case 1:17-cv-05507-AKH Document 36-23 Filed 01/18/19 Page 2 of 8




OCA 000001
    Case 1:17-cv-05507-AKH Document 36-23 Filed 01/18/19 Page 3 of 8




OCA 000002
    Case 1:17-cv-05507-AKH Document 36-23 Filed 01/18/19 Page 4 of 8




OCA 000003
    Case 1:17-cv-05507-AKH Document 36-23 Filed 01/18/19 Page 5 of 8




OCA 000004
    Case 1:17-cv-05507-AKH Document 36-23 Filed 01/18/19 Page 6 of 8




OCA 000005
                Case 1:17-cv-05507-AKH Document 36-23 Filed 01/18/19 Page 7 of 8


Michael J. Siudzinski

From:                  Gonzalez, Gerardo <gergonzalez@corelogic.com>
Sent:                  Thursday, July 20, 2017 10:02 AM
To:                    Gail Testo
Cc:                    Susanne Sloan
Subject:               RE: NY LT - FTP - CoreLogic RPS


That’ll work. Thank you.

Gerardo (Jerry) Gonzalez
Sr. Associate, Data Acquisition Support
CoreLogic Rental Property Solutions LLC
Enterprise Data Group
Direct 949-214-1372
gergonzalez@corelogic.com

corelogic.com
Our Vision: Deliver unique property-level insights that power the global real estate economy


From: Gail Testo [mailto:GTESTO@nycourts.gov]
Sent: Thursday, July 20, 2017 7:00 AM
To: Gonzalez, Gerardo <gergonzalez@corelogic.com>
Cc: Susanne Sloan <ssloan@nycourts.gov>
Subject: FW: NY LT - FTP - CoreLogic RPS

Good Morning Mr. Gonzalez,

I am in receipt of your decision to cancel the data feed that you currently receive from NYS Unified Court System. As
per the contract, we require a thirty day notice. Thus your last invoice will be invoiced for 30days from July 19th, which
is August 18th.

We will send out your last invoice shortly and cancel your feed effective August 18, 2017.

Thank you,
Gail Testo




From: Gonzalez, Gerardo [mailto:gergonzalez@corelogic.com]
Sent: Wednesday, July 19, 2017 4:30 PM
To: Security Administration Unit <SecurityAdminUnit@nycourts.gov>; Kwok Tse <ktse@nycourts.gov>
Subject: NY LT - FTP - CoreLogic RPS

Hello,

I wanted to reach out to let you know that at this time the company has decided it will no longer be acquiring this data
from your office.

If there is any change in this, I will reach out to you.
                                                                  1
           OCA 000035
                Case 1:17-cv-05507-AKH Document 36-23 Filed 01/18/19 Page 8 of 8



I will go ahead and process this last invoice and advise when payment goes out, but we should be shut off thereafter.

Thanks,

Gerardo (Jerry) Gonzalez
Sr. Associate, Data Acquisition Support
CoreLogic Rental Property Solutions LLC
Enterprise Data Group
Direct 949-214-1372
gergonzalez@corelogic.com

corelogic.com
Our Vision: Deliver unique property-level insights that power the global real estate economy




                                                                  2
          OCA 000036
